Citation Nr: 9915938	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a previously denied claim for 
entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from June 1986 to November 
1986 and from May 1989 to November 1991.  

On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in November 1997, the veteran indicated in 
block 7A that he sought a hearing before a member of the 
Board.  In block 7B, he indicated that he would appear 
personally at a local VA office before the local hearing 
officer, having crossed out the letters "BVA" and adding a 
handwritten "Local H/O."  The RO provided the veteran with 
a hearing before a hearing officer at that facility in 
January 1998.  The veteran may, however, have a hearing 
before both the Board and a hearing officer.  See 38 C.F.R. 
§§ 3.103(c), 20.700(a) (1998).  The record does not indicate 
that the veteran has withdrawn his request for a hearing held 
before a member of the Board at the RO.  See 38 C.F.R. 
§ 20.704(e) (1998).

Consequently, in May 1999, the Board sent a letter to the 
veteran and his attorney requesting clarification of the 
veteran's wishes concerning a hearing before a member of the 
Board.  The veteran responded, through his attorney, in May 
1999, that he wanted a hearing before a member of the Board 
sitting at the local RO.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








